COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00310-CR


TRIMAINE MCCLARTY                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

         FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     On July 26, 2010, appellant filed an untimely second notice of appeal from

his December 11, 2008 conviction.2 See Tex. R. App. P. 26.2(a). We informed

appellant that the second notice of appeal was untimely and gave him or any



     1
      See Tex. R. App. P. 47.4.
     2
       See McClarty v. State, No. 02-09-00370-CR, 2009 WL 5149848 (Tex.
App.––Fort Worth Dec. 23, 2009, no pet.) (mem. op., not designated for
publication) (dismissing first appeal as untimely). Mandate has already been
issued in the first appeal.
other party ten days to respond showing grounds for continuing the appeal. 3

Appellant filed a response, but it does not show grounds for continuing the

appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).



                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 28, 2010




      3
       Appellant’s only remedy at this stage of the proceedings is to file a
postconviction petition for writ of habeas corpus. See Tex. Code Crim. Proc.
Ann. art. 11.07 (Vernon 2005).

                                       2